Citation Nr: 1631057	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  16-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus is related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those connections explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Tinnitus is considered chronic as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").  Here, the Board conceded the Veteran's acoustic trauma due to his military MOS, therefore, the provisions of 38 C.F.R. § 3.03(b) apply.  Where the evidence shows "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).

Analysis

The Veteran contends that he currently has tinnitus that had its onset in his period of active service.  He asserts that he was exposed to acoustic trauma from his Military Occupational Specialty (MOS) as an infantryman.  

The Veteran's DD 214 reveals he was a Light Weapons Infantryman and received a Marksman Badge qualifying on the M-14 Rifle.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military experience.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types and circumstances of a veteran's service.)

In March 2014, the Veteran underwent a VA audiology examination.  The examiner stated that the Veteran's MOS had a high probability for exposure to hazardous noise, but based on the Veteran's reported date of onset of the tinnitus, his tinnitus is less likely than not related to his military service noise exposure.  The examiner's conclusion was based upon a statement from the Veteran that he began experiencing constant bilateral tinnitus for the past 8 years, some 38 years after the Veteran separated from military service.  However, during VA treatment in August 2013, the Veteran stated that he had hearing loss and tinnitus for 30 years.  He further stated his tinnitus had become progressively worse over the past 6 months.  See VBMS records from Spokane VAMC April 2001 to June 2014.

Additionally, the Veteran clarified the statement he made to the VA examiner about the start of his tinnitus on his Form 9 dated April 2016.  The Veteran explained that the tinnitus started constantly ringing in his ears 8 years ago, but he had tinnitus intermittently since the first time he fired an M60 machine gun during service.  The Veteran stated that the ringing in his ears was now constant.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368, (2005).  Service connection may be established solely upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The Veteran is competent to report that he has tinnitus, and has indicated that he has experienced tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The Veteran has competently and credibly asserted a continuity of relevant symptoms claim while clarifying contrary statements from his VA examination.  In addition, he has a current diagnosis of tinnitus. Thus, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is in at least equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss.  He claims service connection as a direct result of noise exposure from his MOS as a Light Weapons Infantryman.

In March 2014, the Veteran was afforded a VA examination to evaluate his hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The rationale was solely that the veteran had normal hearing sensitivity in both ears at the time of his separation examination in June 1968.  The Board finds that the VA examiner's rationale is inadequate for adjudication of the claim.

The threshold for normal hearing is from 0 to 20 decibels (dB); higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  However, to establish a current hearing loss of disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's separation examination contains audiometric readings in the right ear above 20 dB, which denotes hearing loss under Hensley. 

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  VA utilizes ISO-ANSI standards in determining hearing loss disabilities.

The Veteran's entrance examination was conducted on June 1966 thus necessitates a conversion from ASA to ISO-ANSI.  The table shows the ASA measurements recorded in service, with the conversion to the ISO standard in adjacent parentheses.  The pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-5 (5)
5 (15)
-
5 (10)
-
LEFT
10 (25)
10 (20)
0 (10)
-
0 (5)
-

The entrance examination reveals an elevated hearing threshold of 25 dB at 500 Hz in the left ear.  In a recent case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the United States Court of Appeals for Veterans' Claims (Court) held that the veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111.  Further, the Court held that the demonstrated hearing loss was not a "defect" and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability under 38 C.F.R. § 3.385.  See McKinney v. Mc Donald, 2015 WL 932820, No. 13-2273 (March 11, 2016).  Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004).  Accordingly, the presumption of soundness attaches in this case.

The Veteran's separation audiology examination on June 1968 recorded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
-
30
-
LEFT
5
10
5
-
15


Although the VA examiner characterized the Veteran's separation examination results as being normal, the Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Hensley v. Brown, 5 Vet. App. 159-160 (1993).  Additionally, the Veteran's separation examination annotated a 30 dB loss at 4000 Hz in the right ear compared to his entry examination in June 1966 which recorded a 10 dB loss at 4000 Hz after conversion to ISO-ANSI standards.  Therefore, the Veteran's service treatment records demonstrate a downward shift in auditory acuity that must be addressed by the examiner.  Id. at 157.  

In light of the above, further development is required in order to obtain an adequate medical opinion addressing the etiology of the claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the VA examiner who conducted the March 2014 audiological examination regarding the nature and etiology of the Veteran's hearing loss and the likelihood (very likely, as likely as not, or unlikely) the bilateral hearing loss is connected to his military service.  If the March 2014 examiner is unavailable, the claims folder must be provided to another examiner who is at least as equally qualified in order to obtain the request opinion.  

The examiner must expressly discuss the downward shift in auditory acuity in the right ear at 4000Hz from induction to separation.  

The examiner must provide an explanatory rationale for his/her opinion, citing to specific evidence supporting it.  If the requested opinion cannot be provided without resorting to mere speculation, the reviewer must clearly and specifically note this in the report, and explain why this is so.  If the reviewer concludes that there is sufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide a definitive opinion as due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner must consider the phrase "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is a medically sound to find in favor of that conclusion as it is to find against. 

The entire claims file and a copy of this REMAND must be made available to the examiner rendering the requested opinion.  The examiner must review the claims file and pertinent evidence in Virtual VA before rendering an opinion.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented to avoid further delay.  See Stegall v. West, 11 Vet. App. 268 (1999).

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplement statement case (SSOC) and give them time to respond before returning the file to the Board for further consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


